DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 3 February 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0124409 A1) in view of Cho et al. (US 2014/0193071), and further in view of You et al. (US 2014/0086477 A1).
a.	Regarding claim 1, Choi discloses an image processing apparatus comprising:

an input/output device (Choi discloses input/output adapter at Fig. 4-420 and ¶0059); and 
a processor communicatively coupled to the memory and the input/output device, wherein the processor (Choi discloses CPU at Fig. 4-404 and ¶0059) is configured to:
perform convolution computation on an input image based on a captured image obtained by capturing the image with a camera (Choi discloses “[a] first user input device 452, a second user input device 454, and a third user input device 456” at Fig. 4 and ¶0062), and that detects an object (Choi discloses that “an image is received. In some embodiments, regions of interest (ROIs), such as small, medium and/or large ROIs, within the image may be received” at Fig. 5-502 and ¶0066), 
perform feature map validation validating likelihood that the input image contains the object on a basis of a feature map obtained by the convolution computation (Choi discloses that “scale dependent pooling (SDP) is performed to convolutional features within the subset of regions of interest to determine a likelihood of an object category” at Fig. 5-508 and ¶0068),
the feature map is configured with a plurality of blocks (Choi discloses convolution feature maps at Fig. 3 and ¶0057), and 
the processor determines whether or not each of the plurality of blocks configuring each of the feature maps indicates features of the object, and performs the feature map validation on a basis of placement of blocks determined to indicate the features of the object in the feature map and blocks determined not to indicate the features of the object in the feature map (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are 
However, Choi does not disclose perform time series validation validating in time series a result of the feature map; correct a detection result about the object, the detection result being output by input/output device, on a basis of a result of the time validation.
Cho discloses perform time series validation validating in time series a result of the feature map (Cho discloses that “The signature verification program senses that the input of the handwritten signature starts when Z becomes zero or lower (timing t1) first after the acquisition of time-series data (X, Y, Z) starts. After that, the signature verification program determines that the input of the handwritten signature is completed when a time period during (Z>0) which the stylus 10 lifts off exceeds a threshold value T. Sensing the completion of the input of the handwritten signature, the signature verification program determines time-series data (X, Y, Z) obtained during a time period of Ta elapsed after the point in time when the final actual stroke is completed (timing t2), as effective air stroke data immediately after the final actual stroke” at Fig. 8 and ¶0070).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the verification of time-series of Cho to Choi’s SDP.
The suggestion/motivation would have been to provide “a verification process of identifying or recognizing … with efficiency” (Cho; ¶0005).

You discloses correct a detection result about the object, the detection result being output by input/output device, on a basis of a result of the time validation (You discloses that “a part with a height above the road greater than a predetermined height threshold is removed from the disparity map so as to generate a sub-disparity map” at Fig. 4-402 and ¶¶0065-0067).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the sub-disparity map generating apparatus of You to the combination.
The suggestion/motivation would have been to “detect the drivable region based on the density of the active points within the detection window, according to the U-disparity map obtained from the disparity map; therefore, they have high anti-noise robustness and reliability” (You; ¶0018).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
the processor performs the convolution computation on the input image a plurality of times (Choi discloses that “[f]or each convolutional layer 103a-c, features 105a-c are extracted and a corresponding rejection classifier 108 is applied to obtain classification scores” at Fig. 2-105b and ¶0043), and
the processor performs the feature map validation on each of a plurality of the feature maps obtained by the convolution computation performed the plurality of times (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to 
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein
the processor performs the feature map validation on a basis of a comparison result of comparison of the placement with a placement pattern stored in advance (Choi discloses that “FC layers 308 to enforce convolutional features 305 to learn scale-specific patterns during fine-tuning” at Fig. 3-308 and ¶0055).
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein
the image processing apparatus is mounted in an own vehicle (You discloses a binocular camera at ¶0053), and 
the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
e.	Regarding claim 6, the combination applied in claim 1 discloses wherein the processor is further configured to
set a direction in which the object is to be preferentially sensed on a basis of a driving state of the own vehicle (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the 
perform the feature map validation on a basis of a comparison result of comparison of the placement with a placement pattern stored in advance (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057), and
determine the placement pattern for use in the comparison, on a basis of the direction set (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively 
g.	Regarding claim 7, the combination applied in claim 1 discloses wherein
the image processing apparatus is mounted in an own vehicle (You discloses a binocular camera at ¶0053), and
the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
h.	Regarding claim 8, the combination applied in claim 1 discloses an external environment recognition apparatus comprising:
the image processing apparatus according to claim 5, wherein
the external environment recognition apparatus outputs at least one of a warning signal for warning a driver of the own vehicle and a vehicle control signal for controlling an operation of the own vehicle, on a basis of a corrected sensing result about the other vehicle, the corrected detection result being corrected by the detection result correction section (You discloses that “an output apparatus 293 for outputting the result obtained by implementing the detected drivable region to the outside, such as a screen, a printer, a communication network and a remote output device connected thereto, etc” at ¶0096).
i.	Regarding claim 9, claim 9 is analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
j.	Regarding claim 10, the combination applied in claim 9 discloses wherein the processor is further configured to checks timewise consecutiveness of an output about the result of the feature map validation, and corrects the result of the feature map validation on a basis of a determination condition whether or not the output is consecutive a predetermined set times or more (Cho discloses that “The signature verification program senses that the input of the handwritten signature starts when Z becomes zero or lower (timing t1) first after the acquisition of time-series data (X, Y, Z) starts. After that, the signature verification program 
correct the detection result about the object, the detection result being output by the input/output device, on a basis of a result of the feature map validation (You discloses that “[t]he specific region includes the initial position, and the number of active points with a brightness within the detection window is less than a predetermined number threshold during the time when the detection window is shifted in the specific region. In fact, the shifting process is a process of gradually extending a small drivable region included in the detection window located in the initial position so as to obtain a final drivable region” at ¶0073).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664